In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated November 14, 1997, as, upon renewal, adhered to the original determination dismissing the complaint insofar as asserted against the defendant City of New York.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon granting the plaintiff’s motion for renewal, the Supreme Court properly adhered to its prior determination which dismissed the complaint insofar as asserted against the defendant City of New York. The City breached no duty of care to the injured plaintiff (see, e.g., Tomassi v Town of Union, 46 NY2d 91, 97; Weiss v Fote, 7 NY2d 579; Demesmin v Town of Islip, 147 AD2d 519, 520).
O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.